DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0216863), hereinafter referred to as Ji, in view of Miller et al. (US 2019/0093938), hereinafter referred to as Miller, and May et al. (US 2016/0054042), hereinafter referred to as May.

Regarding claim 12, Ji teaches a refrigerator (paragraph 0001, “refrigerator”) comprising:
an ice tray (Fig. 1, 11) configured to receive water and to generate one or more ice pieces ;
a motor (motor, paragraph 0011, “including a motor for driving the ejector”) configured to rotate in a first direction and a second direction opposite to the first direction;

a heater (Fig. 2, comprising 108-1 and 108-2) configured to supply heat to the ice tray; and
a controller (control box 110 includes a printed circuit board; see paragraph 0010) configured to:
turn on the heater and turn off the heater based on a rotation position of 
the ejector (see paragraph 0115, “Here, the control unit (not illustrated) may control an on or off operation of the first surface type heater 108-1 and the second surface type heater 108-2, for example, according to the rotational position of the ejector 104”) sensed by a sensor (position sensor, see paragraph 0016, “At this point, the control unit (not illustrated) confirms the home position of the ejector 104 using a position sensor (not illustrated) and then cumulatively calculates the number of pulse signals input from the ice-separating motor (not illustrated) to confirm the current position (i.e., the rotational position of the ejector pin 104-2) of the ejector 104.”); and
rotate the ejector by different amounts (from the position of 104-2 shown in Fig. 2, to when the ejector passes heat 108-1).



Miller teaches a refrigerator (Fig. 3) including an ice maker (152) including an ejector (Fig. 1, comprising 196 and 198) positioned on a storage compartment door (128) of the refrigerator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ji such that the ice maker were inside of a storage compartment with a door as well as positioned on the door as taught by Miller in order to provide the predictable result of the door insulating the inside of the refrigerator compartment and increase space within the refrigerating compartment and freezer.

Ji does not teach a door switching sensor configured to sense whether the storage compartment door is opened or closed; rotation of the ejector based on the storage compartment door being closed or opened during rotation of the ejector.

May teaches refrigerator (Fig. 1) including an ice maker (Fig. 3), wherein the refrigerator includes a door switching sensor (ambient light sensor 200) which is an ambient light sensor configured to sense whether a storage compartment door is opened or closed (See paragraph 0032, lines 1-8); rotation of an ejector (Fig. 3, 164) based on the storage compartment door being closed (paragraph 0034, lines 1-5, “In some embodiments, as illustrated in Fig. 3, the sensor 200 may further be in communication with the motor 160 (which rotates the ejector), such as between an on position and an off position.  …In general, the sensor 200 may be operable such that…the motor 160 is turned on when the light 180 is off”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ji, as modified, by including a door switch that allows rotation of the ejector based on the storage compartment door being closed using a door switching sensor as taught by May in order to provide the predictable result of ejecting ice from the ice maker while the storage compartment door is closed so that more ice can be made.

Regarding claim 13, Ji as modified teaches the refrigerator according to claim 12, wherein the door switching sensor is further configured to determine that the storage compartment door is closed based on the storage compartment door stopping moving after sealing the storage compartment since the disclosed door switching sensor taught by May used to modify Ji is an ambient light sensor wherein if no ambient light is detected, that means the storage compartment door is closed and has stopped moving after sealing the storage compartment.

Regarding claim 16, Ji as modified teaches the refrigerator according to claim 12, and wherein Ji teaches wherein the controller is further configured to turn on the heater (paragraph 0115, “Specifically, if a temperature of the ice tray 102 reaches a predetermined ice-making temperature (i.e., temperature at which the ice-making water in the ice tray 102 is fully frozen), the control unit (not illustrated) may operate the first and second surface type heaters 108-1 and 108-2.”) and then turn off the heater (paragraph 0116, “The control unit (not illustrated) may turn off the first surface type heater 108-1 when the position of the ejector 104 passes the first surface type heater 108-1”) in a period (time period from which the ejector is rotated by the first amount) in which the ejector is rotated by a first amount of rotation (rotation from home position to first heater 108-1).

Regarding claim 20, Ji as modified teaches the refrigerator according to claim 12, however not yet taught is wherein the controller is further configured to stop rotating the ejector based on a determination that the storage compartment door is opened.

May teaches everything discussed previously in claim 12 and wherein the controller is further configured to stop rotating the ejector based on a determination that the storage compartment door is opened (paragraph 0034, “In general, the sensor 200 may be operable such that the motor 160 is turned off when the light 180 is on”, meaning that the door is open because the light is on due to the door being opened).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ji as modified such that the controller is further configured to stop rotating the ejector based on a determination that the storage compartment door is opened as taught by May in order to provide the .

Allowable Subject Matter
Claim 1 is allowable.  Claim 2-11 are allowable for being dependent on claim 1.

The following is an examiner’s statement indicating allowable subject matter: the prior art of record either alone or in combination does not explicitly teach the control method of claim 1, “based on a determination that the storage compartment door is opened, rotating the ejector by a second amount of rotation”.  The prior art of record is silent for teaching the limitation and therefore modification of base reference Ji has no motivation based on the prior art of record.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 15, and 17-19 are objected to for being dependent on claim 14.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach the refrigerator according to claim 14, “wherein the controller is further configured to rotate the ejector by a second amount of rotation based on the door switching sensor sensing that the storage compartment door is switched from a closed state to an opened state .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/202, with respect to claims 1-20 being rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of these claims under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/22/202, with respect to claim 12 being rejected under 35 U.S.C. 103 have been fully considered however are not persuasive.  
The Applicant argues that Ji is not configured to rotate the ejector by different amounts of rotation based on the storage compartment door being closed or opened during a rotation of the ejector, which is not persuasive since Ji in fact teaches the structure needed to rotate the ejector, and the ejector is capable of rotating regardless of whether the door is opened or closed.  Ji is silent towards whether the ejector stops or starts 
 	May teaches a refrigerator (Fig. 1) including an ice maker (Fig. 3), wherein the refrigerator includes a door switching sensor (ambient light sensor 200) which is an ambient light sensor configured to sense whether a storage compartment door is opened or closed (See paragraph 0032, lines 1-8); rotation of an ejector (Fig. 3, 164) based on the storage compartment door being closed (paragraph 0034, lines 1-5, “In some embodiments, as illustrated in Fig. 3, the sensor 200 may further be in communication with the motor 160 (which rotates the ejector), such as between an on position and an off position.  …In general, the sensor 200 may be operable such that…the motor 160 is turned on when the light 180 is off”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763